Appellate Case: 22-6023     Document: 010110697947       Date Filed: 06/16/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           June 16, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  MARKEITH D. TUCKER,

        Plaintiff - Appellant,

  v.                                                          No. 22-6023
                                                      (D. C. No. 5:21-CV-311-SLP)
  ELK CITY POLICE DEPARTMENT;                                 (W.D. Okla.)
  OKLAHOMA MUNICIPAL
  ASSURANCE GROUP (OMAG);
  ROBERSON KOLKER COOPER
  GOERES PC; PROGRESSIVE
  INSURANCE COMPANY,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.**
                    _________________________________

       Markeith D. Tucker, a pro se litigant proceeding in forma pauperis, filed

 claims against various defendants regarding a motor vehicle accident, which took

 place on July 9, 2020. The district court dismissed the case upon initial screening

 under 28 U.S.C. § 1915 after finding that Tucker’s complaint was frivolous and


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 22-6023    Document: 010110697947         Date Filed: 06/16/2022      Page: 2



 failed to state a claim. To the extent the complaint asserted claims under 34 U.S.C.

 § 12601 and 18 U.S.C. §§ 242 and 249, the district court dismissed them with

 prejudice. Tucker now appeals.

       A § 1915(d) dismissal may be sua sponte when “on the face of the complaint it

 clearly appears that the action is frivolous or malicious.” Henriksen v. Bentley, 644

 F.2d 852, 854 (10th Cir. 1981). A complaint is “frivolous” if “it lacks an arguable

 basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). A

 complaint must allege “enough facts to state a claim to relief that is plausible on its

 face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Because Tucker is pro

 se, we construe his allegations liberally, however, we will not “assume the role of

 advocate.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

       In this case, we affirm the district court’s dismissal for substantially the same

 reasons as provided in the district court’s order. Tucker’s complaint invokes 34

 U.S.C. § 12601 as well as 18 U.S.C. §§ 242 and 249. His brief on appeal also

 invokes 18 U.S.C. § 241. In connection with these statutes, we have previously

 upheld a district court’s dismissal of similar claims in another case brought by

 Tucker:

       [T]hese statutes do not afford Tucker a private right of action. Section
       12601 affords enforcement only to the Attorney General. See 34 U.S.C.
       § 12601(b) (“Whenever the Attorney General has reasonable cause to
       believe that a violation of paragraph [(a)] has occurred, the Attorney
       General, for or in the name of the United States, may in a civil action
       obtain appropriate equitable and declaratory relief to eliminate the pattern
       or practice.”). Sections 241 and 242 are criminal statutes that do not
       provide for private civil causes of action. See Linda R.S. v. Richard D.,
       410 U.S. 614, 619, 93 S.Ct. 1146, 35 L.Ed.2d 536 (1973) (“[A] private

                                             2
Appellate Case: 22-6023    Document: 010110697947        Date Filed: 06/16/2022       Page: 3



       citizen lacks a judicially cognizable interest in the prosecution or
       nonprosecution of another.”); Henry v. Albuquerque Police Dep’t, 49 F.
       App’x 272, 273 (10th Cir. 2002) (unpublished) (recognizing that it is
       “settled law” that §§ 241 and 242, “like other such statutes, do not provide
       for a private civil cause of action” (citations omitted)). Thus, with no
       “arguable claim for relief” this complaint is frivolous and fails to state a
       claim.

 Tucker v. U.S. Ct. of Appeals for Tenth Cir., 815 F. App’x 292, 294 (10th Cir. 2020)

 (alterations in original).1 This analysis applies equally here. Overall, examining the

 appeal, complaint, and supplemental briefing, Tucker’s claims involve conclusory

 allegations without legitimate argument or supporting factual allegations.2

 Accordingly, the district court correctly found that the claims were frivolous and that

 his complaint failed to state a claim upon which relief may be granted.

       The complaint also lacks subject matter jurisdiction. Under 28 U.S.C. § 1332,

 “a party must show that complete diversity of citizenship exists between the adverse

 parties and that the amount in controversy exceeds $75,000.” Symes v. Harris, 472

 F.3d 754, 758 (10th Cir. 2006). In his complaint, Tucker names the following

 defendants: Elk City Police Department; Roberson Kolker Cooper Goeres, P.C.;

 Progressive Insurance; and Oklahoma Municipal Assurance Group (“OMAG”).

 Under the complaint’s “jurisdiction” section, Tucker writes “U.S. Government



       1
          Although not precedential, we find the discussion in Tucker to be instructive.
 See 10th Cir. R. 32.1 (“Unpublished decisions are not precedential, but may be cited
 for their persuasive value.”); see also Fed. R. App. P. 32.1.
        2
          In his appellate brief, Tucker also claims that one or more of the defendants
 committed “Obstruction of Justice” by “Making false statements to officials,” and
 also that they “violated” the “Fourth Amendment.” Aplt. Br. at 3. But Tucker fails
 to elaborate on these claims or provide any indication that he is entitled to relief.
                                            3
Appellate Case: 22-6023     Document: 010110697947         Date Filed: 06/16/2022     Page: 4



 Plaintiff” along with his name. R. at 5. Tucker is a citizen of Oklahoma. As alleged,

 the citizenship of Elk City Police Department and OMAG is also Oklahoma. Tucker

 fails to allege the citizenship of the other defendants. Thus, we find that the district

 court properly found the complaint lacks subject matter jurisdiction. See Grynberg v.

 Kinder Morgan Energy Partners, L.P., 805 F.3d 901, 905 (10th Cir. 2015).

        In conclusion, we affirm the dismissal of Tucker’s complaint. The complaint

 clearly lacks an arguable basis either in law or in fact. On its face, it fails to allege

 enough facts to state a plausible claim to relief. It also lacks subject matter

 jurisdiction. Thus, the district court properly dismissed Tucker’s complaint.

 Additionally, Tucker’s motion to expedite is denied as moot.



                                               Entered for the Court


                                               Allison H. Eid
                                               Circuit Judge




                                              4